—Judgment unanimously affirmed. Memorandum: We reject the contentions of defendant that the indictment was improperly consolidated for trial with the indictment against the codefendant (see, CPL 200.40 [2]; see, People v Troy, 209 AD2d 943; see also, People v Griffin, 137 AD2d 558, 559, lv denied 70 NY2d 1006) and that County Court abused its discretion in denying her request for additional peremptory challenges (see, CPL 270.25 [2] [b]; [3]). The court gave prompt instructions to the jury that cured any error in the admission of testimony from a prosecution witness regarding the reason defendant was terminated from a specific employment situation. Additionally, the sentence is neither unduly harsh nor severe. Finally, we have considered the remaining contention of defendant and conclude that it is meritless. (Appeal from Judgment of Cayuga County Court, Contiguglia, J.—Grand Larceny, 2nd Degree.) Present—Green, J. P., Wesley, Callahan, Doerr and Davis, JJ.